Case 7:18-cv-00132-O-BP Document 47 Filed 10/26/20                    Page 1 of 1 PageID 1997


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

WILLIAM COLLINS,                                  '
TDCJ No. 2023678,                                 '
                                                  '
                       Petitioner,                '
                                                  '
v.                                                '       Civil Action No. 7:18-cv-132-O-BP
                                                  '
BOBBY LUMPKIN, Director,                          '
Texas Department of Criminal Justice,             '
Correctional Institutions Division,               '
                                                  '
                       Respondent.                '

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       This is a habeas action brought pursuant to 28 U.S.C. ' 2254. Petitioner seeks a stay of

proceedings in order to return to state court to exhaust his state habeas remedies. See ECF No. 41.

The United States Magistrate Judge entered his Findings, Conclusions, and Recommendation in

which he recommends that Petitioner’s Motion to Stay be denied. See ECF No. 44. Petitioner did

not file objections. The District Court reviewed the Findings, Conclusions, and Recommendation

for plain error. Finding no error, I am of the opinion that the findings of fact, conclusions of law,

and reasons for denial of the Motion to Stay set forth in the Magistrate Judge’s Recommendation

are correct and they are hereby adopted and incorporated by reference as the Findings of the Court.

       For the foregoing reasons, Petitioner’s Motion to Stay (ECF No. 41) is DENIED.

       SO ORDERED this 26th day of October, 2020.



                                                 _____________________________________
                                                 Reed O’Connor
                                                 UNITED STATES DISTRICT JUDGE
